FILED 105
Honorable Thomas D. Carver State Representative, District 137 Room 235B, Capitol Building Jefferson City, Missouri 65101
Dear Mr. Carver:
This official opinion is issued in response to a request for a ruling on the following question:
         "Are state-funded Missouri colleges and universities required to keep records open and available to the public concerning current individual salaries of their faculty and staff? Also, are records available and open to the public dealing with the general financial conditions of a state college or university?"
Section 610.010(2), RSMo Supp. 1975, defines a "public governmental body" as:
         ". . . any constitutional or statutory governmental entity, including any state body, agency, board, bureau, commission, committee, department, division, or any political subdivision of the state, of any county or of any municipal government, school district or general purpose district, and any other governmental deliberative body under the direction of three or more elected or appointed members having rulemaking or quasi-judicial power;"
Section 610.010(4), RSMo Supp. 1975, defines a "public record" as "any record retained by or of any public governmental body."
20 U.S.C.A. § 1232(g) provides that students' records must be closed to all but the students themselves and their parents, except for some types of information under certain specific circumstances not relevant here.
Section 610.025, RSMo Supp. 1975, would permit records to be closed under the following circumstances.
            "2.  Any meeting, record or vote pertaining to legal actions, causes of action or litigation involving a public governmental body, leasing, purchase or sale of real estate where public knowledge of the transaction might adversely affect the legal consideration therefor may be a closed meeting, closed record, or closed vote.
*         *         *
            "4.  Any nonjudicial mental health proceedings and proceedings involving physical health, scholastic probation, scholastic expulsion or scholastic graduation, welfare cases, meetings relating to the hiring, firing or promotion of personnel of a public governmental body may be a closed meeting, closed record, or closed vote.
            "5.  Other meetings, records or votes as otherwise provided by law may be a closed meeting, closed record, or closed vote."
State-funded colleges and universities are public governmental bodies as defined by the statute, therefore, all records retained by these institutions are public records except those authorized or required to be closed under state or federal law. Records as to the current salaries of faculty and staff and all regularly prepared financial statements of these institutions are public records. We enclose Opinion Letter No. 130, dated July 30, 1973, to Representative Wayne Goode, which makes a similar holding.
CONCLUSION
It is the opinion of this office that all records of state colleges and universities concerning faculty and staff salaries and records relating to the financial condition of such colleges and universities, except those specifically excluded by state or federal law, must be made available to members of the public upon request.
The foregoing opinion, which I hereby approve, was prepared by my assistant, Bruce E. Anderson.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enclosure: Op. Ltr. No. 130 7-30-73, Goode